
	
		I
		111th CONGRESS
		1st Session
		H. R. 811
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to permit certain
		  retired members of the uniformed services who have a service-connected
		  disability to receive both disability compensation from the Department of
		  Veterans Affairs for their disability and either retired pay by reason of their
		  years of military service or Combat-Related Special
		  Compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Retired Pay Restoration
			 Act.
		2.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 military retirees with compensable service-connected disabilities
			(a)Extension of
			 Concurrent Receipt Authority to Retirees With Service-Connected Disabilities
			 Rated Less Than 50 PercentSubsection (a) of section 1414 of
			 title 10, United States Code, is amended—
				(1)by striking
			 Compensation in the subsection heading and
			 all that follows through Subject and inserting
			 Compensation.—Subject; and
				(2)by striking
			 paragraph (2).
				(b)Phase-In of
			 concurrent receipt for retirees with service-connected disabilities rated as 40
			 percent or lessSubsection (c) of such section is amended—
				(1)in the matter
			 before paragraph (1), by striking subsection (a)(1) and
			 inserting subsection (a); and
				(2)in paragraph (1),
			 by adding at the end the following new subparagraph:
					
						(G)For a month for
				which the retiree receives veterans’ disability compensation for a disability
				rated as 40 percent or less or has a service-connected disability rated as zero
				percent,
				$0.
						.
				(c)Clerical
			 amendments
				(1)Section
			 headingThe heading for such section is amended to read as
			 follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation.
						.
				(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 71 of such title is amended to read as
			 follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, and shall apply to payments for months beginning on or after
			 that date.
			3.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 TERA RetireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking “entitled to retired pay who—” and all that
			 follows through the end of paragraph (1) and inserting “who—
				
					(1)is entitled to
				retired pay, other than a member retired under chapter 61 of this title with
				less than 20 years of service creditable under section 1405 of this title and
				less than 20 years of service computed under section 12732 of this title;
				and
					.
			(b)Amendments To
			 standardize similar provisions
				(1)Clerical
			 amendmentThe heading for paragraph (3) of section 1413a(b) of
			 such title is amended by striking rules and inserting rule.
				(2)Specification of
			 qualified retirees for concurrent receipt purposesSection 1414
			 of such title, as amended by section 2, is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking a member or and all that follows through
			 retiree’) and inserting an individual who is a qualified
			 retiree for any month; and
						(ii)by
			 inserting retired pay and veterans’ disability compensation
			 after both; and
						(B)in subsection (e),
			 by adding at the end the following new paragraph:
						
							(5)Qualified
				retireeThe term
				qualified retiree means a member or former member of the
				uniformed services who, with respect to any month—
								(A)is entitled to
				retired pay, other than in the case of a member retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title and less than 20 years of service computed under section 12732 of
				this title; and
								(B)is entitled to
				veterans’ disability
				compensation.
								.
					(3)Disability
			 retireesSubsection (b) of section 1414 of such title is
			 amended—
					(A)by striking
			 Special
			 rules in the subsection heading and all that follows
			 through is subject to and inserting Special rule for chapter 61 disability
			 retirees.—In the case of a qualified retiree who is retired
			 under chapter 61 of this title, the retired pay of the member is subject
			 to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, and shall apply to payments for months beginning on or after
			 that date.
			
